 596DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers Local400, AFL-CIO (Hilde Construction Company) andDuwain Campbell,Darrell Blatter,and Jack Burk-land, individuals,through their attorney, Donald C.Robinson.Case 19-CB-2304June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn December 23, 1975, Administrative Law JudgeWilliam J. Pannier III, issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Counselfiled a memorandum in support of the Decision, andthe Charging Parties filed an answering brief to ex-ceptions and a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, International Union ofOperating Engineers Local 400, AFL-CIO, GreatFalls,Montana, its officers, agents, and representa-tives, shall take the action set forth in the said recom-mended Order.CHAIRMAN MURPHY,dissenting:Contrary to my colleagues, I would find that theRespondent did not violate the Act by fining theCharging Parties herein.As more fully set forth by the Administrative LawJudge, the Respondent was engaged in renegotiatingthe contract with Associated General Contractors ofAmerica and other employers, including Hilde Con-struction Co. A strike vote was held throughout theState which resulted in an overwhelming vote in fa-vor of a strike. The Charging Parties were dissatisfiedments and newspaper advertisements, although theUnion's constitution and bylaws provided for meet-ings only on call by authorized union officials. Asdescribed by the Administrative Law Judge, the"open discussion" degenerated into a shouting andname-calling contest.As a result of their activity in calling that meeting,the Charging Parties were fined by the Respondent.The Administrative Law Judge found, and my col-leagues agree, that the Respondent thereby violatedSection 8(b)(1)(A) of the Act, viewing this as a situa-tion in which the members merely were questioningRespondent's wisdom and attempting to redirect itspolicies.While that may have been their objective, I cannotagree that the conduct of the Charging Parties wassuch as to preclude internal reaction and disciplineby the Respondent. Clearly a labor organization, asthe representative of the employees, must determineitsbest bargaining strategy and posture. Once thequestion was submitted to the employees and theyoverwhelmingly endorsed a strike, the bargainingrepresentative unquestionably was entitled to pre-sent, publicly at least, a unified front, and Respon-dent could, under the proviso to Section 8(b)(1)(A),require this as a condition of membership so long astherewas no interference with any member's em-ployment.' But the Charging Parties publicly under-mined Respondent's bargaining position by theirconduct in advertising widely-had they engagedsolely in internal activities perhaps I would find thata different conclusion would be warranted. But thatneed not be considered, since it did not occur. Thus,contrary to the Administrative Law Judge's finding,as adopted by my colleagues, I find that the Respon-dent here was acting in furtherance of a legitimateunion mterest.2In sum, I find that the Respondent was exercisingitsundisputed right under the proviso to Section8(b)(1)(A) of the Act to discipline its members forundermining its bargaining position and its represen-tation of the interests of the majority of the employ-ees inthe unit. Hence I would dismiss the complaintherein.1N L R B v Allis-Chalmers Manufacturing Co,388 U S 175, 180 (1967)2Scofield, et al v N L R B,394 U S 423 (1969)DECISIONSTATEMENT OF THE CASEwith the procedure and the result of the vote, andWILLIAM J. PANNIER III, Administrative Law Judge: Thisthey convened a special meeting of their fellow em-matter was heard by me in Great Falls, Montana, on Sep-ployees of Hilde by means of radio spot announce-tember 30 and October 1, 1975. On May 28, 1975, the Re-225 NLRB No. 77 OPERATING ENGINEERS LOCAL 400597gional Director for Region 19 issued a complaint and no-tice of hearing, based on an unfair labor practice chargefiled on August 16, 1974,1 and alleging violations of Sec-tion 8(b)(1)(A) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et. seq.,herein called the Act.All parties have been afforded full opportunity to ap-pear,to introduce evidence,to examine and cross-examinewitnesses,and to file briefs. Based upon the entire record,upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of thewitnesses,Imake thefollowing:FINDINGS OF FACTA. JurisdictionAt all times material herein, Hilde Construction Compa-ny, herein called the Employer, has been a Montana corpo-ration, with its business office located at 3810 Seventh Ave-nue North, Great Falls, Montana, and has been engaged inthe businessof heavy and highway construction. Duringthe past 12 months, a representative period, the Employerhas performed services valuedin excessof $50,000 for cus-tomers located outside the State of Montana and duringthat same period has purchased and received goods andmaterials valued in excess of $50,000 directly from sourceslocated outside the State of Montana.Therefore, I find, as admitted in the answer, that at alltimesmaterial, the Employer has been an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.B. The Labor Organization InvolvedAt all times material herein, International Union of Op-erating Engineers Local 400, AFL-CIO, herein called Re-spondent, has been a labor organization within the mean-ing of Section 2(5) of the Act.C. Issues1.Whether the Charging Parties' conduct in conveningan "open discussion" for members of Respondent enjoysprotection under the Act and, if so, whether, in the circum-stances,Respondent violated Section 8(b)(1)(A) by threat-eningto discipline and by disciplining the Charging Partiesfor conducting such a meeting?2.Whether the complaint, if otherwise supported by evi-dence sufficient to establish a violation, must be dismissedbecause the Charging Parties failed to make an effort to"exhaust reasonable hearing procedures" established byRespondent or because the Employer financed, encour-aged, or participated in the filing of the charge?D. The EventsThough disputes exist concerning several matters, for themost part, these disputes involve collateral issues and theprincipal relevant facts are undisputed.1Unless otherwise stated, all dates occurred in 1974Respondent, whose jurisdiction encompasses the entireState of Montana except for a few northwestern counties,maintains its headquarters in Helena and is subdividedinto five districtsof whichone, District 3, is centered inGreat Falls. Respondent has collective-bargaining rela-tions with a number of employers, including those engagedin heavy, principally highway,construction,who, alongwith the Employer, have become members of MontanaContractors Association, Inc., a chapter of the AssociatedGeneral Contractors of America, herein called the Associa-tion, and who have thereby become members of a mul-tiemployer bargaining association,statewide in scope. OnApril 30, following a full day's negotiations at Helena, thethen existing collective-bargaining contract between Re-spondent and the Association expired withoutagreementbeing reached on the terms for a new contract. According-ly, on May 2, Respondent convened district meetings of itsmembers in the unit covered by the now expired contractfor the purpose of reviewing the status of negotiations andfor the added purpose of conductingan electionon wheth-er a strike should be commenced. The approximateresultsof that election were 1,000 employees favoring a strike and44 employees opposed, with theresultsin the Great Fallsdistrict being approximately 125 to 27 in favor of striking.At least one of the dissenting voters in the Great Fallsdistrictwas sufficiently dissatisfied to pursue the matterfurther. Thus, during the days following the May 2 strikevote, Duwain Campbell, one of the Charging Parties in thismatter and at that time a crusher mechanic employed bythe Employer, discussed the May 2 meeting with members,including the other two Charging Parties, Darrell Blatterand Jack Burkland. Campbell testified that those employ-ees with whom he spoke agreed that another strike voteshould be taken because of Respondent's asserted failureto permit Campbell to address the group during the May 2meeting, because of Respondents asserted misrepresenta-tions during the May 2 meeting of the Association's lastproposal, and because of Respondent's asserted failure tofollow past practice of further pursuing negotiations with-out resorting to a strike.' Accordingly, Campbell, Blatter,and Burkland decided to, as Campbell testified, "get to-gether at a public place where anybody could come, wherepeople would feel free to speak up, whatever they had intheirmind."The steps taken by Campbell to arrange for this meetingare important, for a significant segment of Respondent's2 Several points should be noted in connection with these accusationsFirst, it is not effectively denied that during the meeting,Campbell had hadhis hand raised for 10 minutes in an unsuccessful effort to obtain recogni-tion and that despite later agreement by Respondent's vice president, Vin-cent Bosh, to permitCampbell toaddress the group following the election,Campbell was never recognized Second, not only did Bosh deny havingmisrepresentedany of theproposals or counterproposals during the courseof the May 2 meeting,but he also advanced an explanation to show thatsome of Campbell's assertions concerning such misrepresentations were er-roneousHowever, though Campbell had based his assertions solely uponwhat he had heard during the May 2 meeting and had not been attendingeither Respondent's previous meetings or the negotiating meetings, Respon-dent did not contend,nor would the evidence support a contention, thatCampbell had been acting in bad faith to deliberately or maliciously distortthe substance of the bargaining proposalsFinally, it appears thatCampbell's motive, at least in part, in pursuing the course which he fol-lowed, was that he believed that he would not benefit personally from theimprovements which Respondent sought to achieve through the strike. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefense restsupon the contention that, by his conduct,Campbell misrepresented that the meeting was to be onesponsored by Respondent. The record discloses that onMay 13, Campbell contacted personnel of the Great Fallscivic center to arrange for a room in which to conduct themeeting. Prior to construction of an addition to the labortemple, Respondent had regularly conducted its own meet-ingsin the civic center and thereafter it had continued toconduct meetings in the civic center on an occasional basis,although there is no evidence concerning the frequencywith which this was done. Campbell testified that he hadtold the woman with whom he had spoken "that we wantedto have an open discussion amongst some interested mem-bers of Local 400, and I told them the approximate size ofthe room we would like to have... " When the womanhad inquired as to the reason for seeking to reserve a room,Campbell testified that "I said to discuss Union proposals,contract proposals, and see if we could come up with somedifferent views and get some things straightened out thatwe were left in the dark on." Campbell was assigned aroom for the night of May 14 and, while he did not leavehis name, he did provide his telephone number to the wom-an with whom he had spoken.Campbell next contacted Rhyf Morgan Berryman, thenprogram director and announcer for radio station KMON,whichairs apublic service program entitled "CommunityBulletin Board." 3 Campbell testified that he had told Ber-ryman that "we would like to have a spot on the publicannouncement concerning an open discussion, that all in-terested members of Local 400 were urged to attend, thetime and the place." He further testified that he had neverimplied to Berryman that he was an official of Respondent.Berryman corroborated Campbell in this regard, testifyingthat Campbell had identified himself as a member of Re-spondent and had said that he "wished to call an opendiscussion for all interested members who wished to be-come more familiar with the provisions of the contract asproposed"since"he was not happy with the pressreleasesand with the information being given to the union mem-bership and that he would like to have an open discussionwith the members-or any interested members who wouldlike to discuss it." According to Berryman, the words usedin the announcement were those provided by Campbelland, as used on the air, the announcement read, in sub-stance: "All interested members of Operating Enginners,Local 400, are urged to attend an open discussion," fol-lowed by the time and place of the meeting."3KMON owner Al Donahue testified that it had been station policy toconfine announcementson the "CommunityBulletin Board" to those spon-sored or placed by organizations,to the exclusionof those placed by indi-vidualsHowever, Donohue conceded that this had not been a written poli-cy, that theorganizationsdid not have to be formal-that announcementsby a group of concernedcitizens"more than likely would qualify" forbroadcast,and that therehad not beenmuch screeningof the sponsorshipof such announcementsThere is no evidence that Campbell or the otherChargingParties wereaware of anyrestriction on announcements placedwith the "CommunityBulletin Board "Itmight beappropriate at this point to note thatRespondent was notthe only labor organization involved in negotiations with employers in theGreat Falls area during May Thus, both the Carpenters and Laborers wereinvolved in strikes arising from negotiations and, additionally, the Team-sters,while not striking, was also engagedin negotiations, albeit of summaryCampbell next contacted the Great Falls Tribune, themain newspaper of general circulation in Cascade County,where he spoke with advertising department employeeNancy Tuss. He conceded that he had not identified him-self to Tuss, but testified that he had not implied that hewas an official of Respondent and had said only that hewas a member of Respondent. Campbell further testifiedthat he had told Tuss simply that he wanted to place anadvertisement.Asked if she had requested Campbell'sname, Tuss testified:Yes, I did, and he says, "Well, do I have to give youmy name?" and I said, "Well, you know, we requirenames," and he said, "Well, it is for the OperatingEngineers," and so I typed that in, and we requireaddresses, and I says, "What's the address?" And hesays, "Well, I don't know." Well I had just in the re-cent day taken some ads, I think, from-I don't knowwho from but from Helena, and I says, "Well, is thisout of the Helena office?" And he says, "Yes." So Iput down Helena as the address, and then he gave methe ad.Later, however, Tuss conceded that Campbell had not saidanything that would have led her to believe that he was anofficial of Respondent.The classified order on which Tuss typed the advertise-ment placed by Campbell was introduced and, consistentwith Tuss' testimony, the blank for the customer's namehas been completed "Operating Engineers Local 400" andon the blank following "CITY" appears the word "Helena."The advertisement itself, as typed by Tuss, reads: "LOCAL 400OPERATINGENGINEERSThere will be open discussion Tues.May 14th, 8 p m. Civic & Center Council Chambers, 2ndfloor South side." Campbell testified that he had dictatedthe substance of the advertisement to Tuss, who had beentyping it as he dictated it, and that after this had beencompleted, she had only read it back to him and had notshown him what she had typed. Tuss, however, denied hav-ing read the advertisement back to Campbell and testifiedthat she only read back ads to customers when they wereplaced by telephone. She further testified that normal pro-cedure for customers who come to the newspaper to placeads has been to give them the carbon of the copy to take tothe cashier for payment and that she had followed thisprocedure in Campbell's case. She did, however, acknowl-edge that she had been the author of the heading "LOCAL 400OPERATING ENGINEERS,"since ithas been the paper's policy toplace a heading, categorizing each meeting by the identify-ing characteristic of the group, above the substance of eachadvertisementAfter Campbell's announcement had been read two orthree times on May 13 on the "CommunityBulletinBoard," members and officials of Respondent had heard itand Respondent began receiving inquiries about the meet-ing. Thus, Respondent notified both KMON and the GreatFalls Tribune that it was not conducting a meeting andthat any meeting being conducted was not an official meet-natureAdditionally, Bosh conceded that Respondent's members did referto themselves as "operators," "heavy equipment operators," and "operatingengineers " OPERATING ENGINEERS LOCAL 400599ing of Respondent. Based upon this information, KMONceased announcing the meeting and the newspaper with-drewCampbell'sadvertisement from the followingmorning's paper. Upon learning this, Campbell, possiblyjoined by Blatter and Burkland, began telephoning mem-bers to advise them of the meeting and, also, Campbellbegan calling employers for whom Respondent's membersworked in an effort to obtain the names and telephonenumbers of members whom he could contact. Though Re-spondent contends that the meeting was misleading in thatitsmembers believed that it was sponsoring the meeting, itcalled but one member as a witness. That member, RichardMoltzan, an employee of Western Signs Corporation, testi-fied that on May 14 a secretary for Western had called himand had said that the Employer had called a union meetingfor 8 p.m. that evening at the civic center. The secretarywas not called as a witness by Respondent. Moreover, Re-spondent represented that it was not contending that theEmployer had sponsored this meeting and, indeed, al-though such a contention was advanced in Respondent'sunfair labor practice charges in Cases 10-CA-7095 and10-CA-7297, the Regional Director for Region 19 refusedto issue a complaint on the basis of those charges.In addition, on May 15, KRTV television reporter MaryElizabeth Stewart, during the course of her regular rounds,learned from a secretary in the civic center clerk's officethatmembers of Respondent were to conduct a meetingthat night and she was given the name of Campbell as theperson to contact regarding the purpose of the meeting.Stewart testified that when she then contacted Campbell toinquire about the meeting, "he said the meeting was beingcalled as an unofficial gathering of Operating Engineersmembers to try and speed up negotiations." She furthertestified that Campbell had not said that he was an officialof Respondent and that she had not believed him to beone.5It serves little purpose to detail the events of the May 14meeting. Suffice to say that many members were confusedas to the sponsorship of the meeting when they arrived thatevening and that the "open discussion" hardly turned outto be a reasoned debate on the merits of the proposalsmade during the negotiations. Rather, it degenerated into ashouting and name-calling contest, with most of the mem-bers opposing the position of Campbell, Blatter, and Burk-land, who were sitting at the front table chairing the meet-ing,and with many members accusing them of beingagents of the Employer and of attempting to undermineRespondent's position as bargaining representative. Addi-tionally, part of the hostility was generated when eitherCampbell or Burkland requested that all officials of Re-spondent leave and when Respondent's business agent,Jack Ball, declined to do so. On the following evening,May 15, Respondent's regular monthly meeting was con-ducted and when the subject of the "open discussion" wasraised, the majority of the members voted to direct Camp-5Significantly, Respondent, itself, took steps to publicize the fact that itwas not sponsoring the "open discussion" Thus,whenever a member in-quired of an official of Respondent about the meeting, that member wasadvised that Respondent was not conducting the meeting In addition, onMay 14,Respondent's business manager, Kenneth Kaighn,issued a newsrelease disavowing any responsibility for the meetingbell to attend the next bargainingsession,on May 16, atHelena, purportedly so that he could becomemore familiarwith the substance of the proposals and counterproposalsbeing made.There is no dispute concerning the pertinent facts whichfollowed these mid-May meetings. On May 22, Respon-dent's president, George Gordon, authored a letter, sent toeach of the Charging Parties, stating,inter aka:"This is aformal request for you to appear at the Executive BoardMeeting to answer questions concerning the InternationalConstitution and Local 400 By-Laws." This meeting wasconducted on June 1 in Helena and when he appearedbefore the executive board, Campbell was asked if hepleaded guilty or not guilty to the charge of having held ameeting.When Campbell pleaded not guilty, he was toldthat there would later be a trial in his local area. Subse-quently, the Charging Parties were advised that they wereto appear for trial on July 17 at the Great Falls labor tem-ple. Campbell's June 24 letter from Gordon, which appearsto duplicate similar letters received by Blatter and Burk-land, states the charges to be: ". . . violation of the Inter-national Constitution, Article XVI, Section 4, page 61 aswell as Article XXIII, Sub Division [sic] 7, Section(e), Page100." 6On July 17, the Charging Parties stood trial and eachwas fined $400, with the additional penalty of mandatoryattendance at the next six regularmeetingsbeing imposed.'Campbell paid the fine, under protest, in January 1975, buthe did not attempt to appeal this decision through intra-union channels, though he had been told that he had theright to do so. Under article XVII, section l(a), a member"may appeal to the General Executive Board from theadoption of any action by said Local Union, or from anydecision rendered by the General President." Under articleXVII, section 2, a member may "appeal from the decisionoftheGeneralExecutiveBoard to the GeneralConvention." 86ArtXVI,sec 4,entitled"Penalty for Communism,Disruption, Radi-calism,Etc ," readsAny member who shall be guilty of belonging to the Communist Partyor who shall subscribe to the principles of communism or similar doc-trines,or who shall engage in,advocate, approve or support the use ofsubversive tactics, force or violence,radicalism or disruption,revolu-tionary or similar means designed or used to overthrow, destroy, nullifyor otherwise render ineffectual the established order of the Govern-ment or this organization shall forthwith be expelled from membershipor otherwise disciplined as the circumstances may require,which actionmay be taken and penalty imposed by either the Local Union of whichthe guilty party is a member or by the General President [Emphasissupplied ]Art XXIII, sec 7(e), entitled "Other Causes for Fines, Suspensions or Ex-pulsion," reads, in pertinent partAny officer or member of a Local Union who becomes an habitualdrunkard, who wrongs a fellow member or defrauds him, who commitsan offense discreditable to the International Union or its subdivisions,who creates dissensionamongthe members,who destroys the interest andharmonyof the Local Union.may be disciplined or, upon trial there-for and conviction thereof,be fined,suspended or expelled from hisLocal Union (Emphasis supplied ]7Campbell testified that as he worked nights for 9 months each year, thispenalty would require that he miss work on at least some of those eveningsto attend the six required meetings8Art XVII, sec 4, entitled "All Court Actions Superseded," provides inrelevant partContinued 600DECISIONSOF NATIONALLABOR RELATIONS BOARDExplication of Respondent's precise reasons for spec-ifying the two constitution sections listed in the June 24letter was advanced by Business Manager Kenneth Kaighnwho ultimately testified: "If they called the meeting anddidn't use the local union's name, why, this is fine. Wehave got no objection to this. Our objection is to themusing the local union's name, Local 400 of the OperatingEngineers." In support of this Kaighn testified that, underRespondent's constitution and bylaws, only the president,business manager, or deputies appointed by the businessmanager are authorized to call meetings of Respondent .9However, asked if there was any prohibition in the consti-tution and bylaws against members calling meetings,Kaighn responded only: "If I am given time enough toresearch the constitution and by-laws, I am sure we cancome up with one. ..." However, he never did so.Kaighn further pointed out that the specific chargeswere rooted in the italicized sections of the two provisionsreproduced in footnote6, supra.In testifying with regard tothe charge of "radicalism or disruption," Kaighn claimedthatRespondent had been referring to the manner inwhich the May 14 meeting had been conducted:The radicalism or disruption which they werecharged under stemmed from the calling of the meet-ing, the way it was conducted. It was near a riot dur-ing the meeting. They could not or did not control themembers that attended. I think that their own person-al-the people that called the meeting were in dangerof being harmed bodily. There was shouting. It wasjust near a riot.Moreover, Kaighn noted, with regard to this same provi-sion of Respondent's constitution, that the May 14 meetinghad impaired Respondent's effectiveness in negotiationswith the Association.Well, for instance, when we went back into negotia-tions there were some contractors that threw it at us.They said, "Oh, I hear that you have got a hell of aNo suit or other action at law or equity shall be brought in any courtand no proceeding shall be initiated before any administrative agencyby any member, officer or subdivision of theInternationalUnion ofOperating Engineers until and unless all rights,remedies and reason-able provisions for hearing, trial and appeal within the Organizationshall have been properly followed and exhausted by the member, offi-cer or subdivision complaining This provision shall only require resortto internal remedies for a period not exceeding four (4) months9To support this assertion,Kaighn pointed to one section ofRespondent's constitution and to one in its bylawsWith regard to theformer, article XXIII, sec 10(c), entitled "Special Meetings," providesSpecial meetings shall be called when ordered by the President or by amajority of the following officersVice President, Recording-Corre-sponding Secretary, Financial Secretary, and Treasurer, or upon writ-ten request of one-third of the members of the Local Union in goodstandingArt XV, sec 2, of Respondent's bylaws statesThe Local Union Business Manager may, in person or through hisdeputy, call a special meeting of those members of the Local Unioncovered by any particular collective bargaining or other agreement withan employer as that term is defined in the Labor-Management Rela-tions Act, 1947, as amended, for the purpose of considering and actingupon wages, rates of pay, hours of labor and other conditions of em-ployment affecting them and all other members may be excluded fromsuch meetingsbunch of members against you." I think it hurt us innegotiation after they conducted thismeeting. It reallydisrupted our session.The final facet of this matter involvesthe circumstancesunder which the instant charge came to be filed.10 When helearned of the Union's penalty, Campbell decided to ob-tain counsel and fight it. After first inquiring of theEmployer's bookkeeper, who promised to ascertain theidentity of a good attorney but never did so, Campbell thenapproached the Employer's owner, Dave Hilde, to makethe same request. Hilde suggested the Associations's attor-ney,Donald C. Robinson, whose office isinButte, andoffered to permit Campbell to "ride along"to Butte on thefollowing day when Hilde was scheduled to drive to Di-vide, which is 25milesfurther from Great Fallsthan Butte.Campbell accepted the offer and on the following day, thetwo men first journeyed to the Divide site and, on the re-turn trip to Great Falls, stopped in Butte, where they werejoined by RobertBlossom,who had followed them fromtheDividesite,where he worked, so that he could speakwith Robinson concerning a fine which Respondent hadimposed upon him in an incident separate from the oneinvolved in the instant matter.ll In Hilde's presence, bothmen discussed their problems with Robinson and both re-tained Robinson as their counsel,12 although, of course, onseparate bases.Although Campbell did not reimburse the Employer forHilde's trip to Butte, he had taken the day off and was notcompensated by Respondent for that day. Moreover, it istheCharging Parties who are responsible for payingRobinson's fee. No financial support, payment of moneyor promise of payment has been made to the ChargingParties by the Employer or by the Association.ANALYSISA.Whether the Charging Parties' Conduct in Convening an"open discussion"for Members of Respondent EnjoysProtection Under the Act and,If So,Whether, in theCircumstances,Respondent Violated Section8(b)(1)(A) ofthe Act by Threatening To Discipline and by Discipliningthe Charging Parties for Conducting Such a MeetingThis dispute turns entirely upon the right of the Charg-ing Parties to be free from disciplinary action because theyconvened a meeting of other members.Respondent con-tends thattheyhad no right to schedule and attempt to10 In Case 19-CA-7297, filed byRespondent, the Regional Director forRegion 19 refused to issue a complaint on the basis of Respondent's allega-tion that"the Employer violated 8(a)(1) and(2) by assisting members of theUnion in procuring legal counsel to oppose internal Union fines leviedagainst them and by sponsoring the May 14,1974 employee meeting."" Blossom's brother is the Employer's vice president12 In a "Memorandum of Facts In Support of Charges," Robinson refersto the Charging Parties both as "employees" and as "foreman or supervi-sors" However,Respondent has not asserted that the Charging Parties, orany of them,were supervisors within the meaning of Sec 2(11) of the Act atthe time of these events Accordingly,and as titles are not"determinative ofsupervisory status,"Orr Iron,Inc,207 NLRB 863 (1973), In 2, enfd 508F 2d 1305 (C A 7, 1975),1 am not treating such statements in the memoran-dum as admissions of supervisory status and find that,at all times material,the Charging Parties were employees within the meaning of Sec 2(3) of theAct OPERATING ENGINEERS LOCAL 400601conduct such a meeting. It, therefore, moves that the com-plaint be dismissed for failure to state a cause of actioncognizable under the Act.The Charging Parties' principal purpose for holding themeeting was to review the proposals and counterproposalswhich had been generated by Respondent's negotiationswith the Association and, additionally, to ascertain if othermembers shared their view that there should be a redirec-tion in Respondent's bargaining strategy, principally andmost immediately through the vehicle of a second strikevote.Accordingly, the Charging Parties were questioningthe wisdom of Respondent's conduct as their bargainingrepresentative. This they have a right to do under Section 7of the Act. "We do not believe that the intent or purpose ofthe amended Act is to foreclose employees from question-ing the wisdom of their representatives or from taking suchsteps as they deem necessary to align their union with theirposition."Nu-Car Carriers, Inc.,88 NLRB 75, 76, enfd. 189F.2d 756, 760 (C.A. 3, 1951), cert. denied 342 U.S. 919(1951).Where a labor organization restrains and coercesemployees in the exercise of that right to question theirrepresentative, it violates Section 8(b)(1)(A) of the Act.Roadway Express, Inc.,108 NLRB 874, 875 (1954), enfd.227 F.2d 439 (C.A. 10, 1955). The imposition of a fine isinherentlycoercivewithin themeaning of Section8(b)(1)(A) of the Act.N.L R.B. v. International Molders andAlliedWorkers Union, Local No. 125, AFL-CIO [Black-hawkTanning Co.],442 F.2d 92, 94 (C.A. 7, 1971). Conse-quently, where a labor organization fines a member forquestioning its wisdom and for attempting to redirect itspolicies, such conduct violates Section 8(b)(1)(A) of theAct.Respondent argues, however, that in the posture inwhich the instant case arises, no violation of Section8(b)(I)(A) can be found, for it would be contrary to theAct to invalidate a labor organization's rule proscribingmeetings such as that conducted on May 14. This conten-tion is predicated upon two subsidiary arguments ad-vanced by Respondent. First, Respondent argues that sincethe purpose of the Act is to promote industrial stabilitythrough the collective-bargaining process and since majon-ty rule is the necessary foundation for employees' bargain-ing rights under federal law, it must follow that Respon-dent "had a right, even a duty" to penalize the ChargingParties for the vehicle which they chose-the May 14 meet-ing-to achieve their goal, inasmuch as, in conducting themeeting, the Charging Parties were attempting "to thwartthe will of the majority by the calling of the unauthorizedmeeting." Second, argues Respondent, the matter of a la-bor organization's discipline of a member is an internalaffair and, as such, is beyond the reach of the Board's au-thority by virtue of the proviso to Section 8(b)(1)(A).13Such a contention and such subsidiary arguments are notwithout infirmities.First, Respondent has no rule prohibiting members fromconducting informal or unofficial meetings. Only articleXXIII, section 10(c), of Respondent's constitution and arti-13 "Provided,that this paragraph shall not impair the right of a labororganizationto prescribe its own rules with respect to the acquisition orretention of membershipthereincle XV, section 2, of Respondent's bylaws have been point-ed to as support for Respondent's argument that unofficialmeetings, such as conducted by the Charging Parties, areprohibited. Yet, examination of those two sections (quotedin fn.9, supra)shows that they merely specify proceduresforRespondent to convene "special meetings." Neithersection proscribes unofficialmeetings of Respondent'smembers. Nor do articles XVI and XXIII, under which theCharging Parties were disciplined, prohibit members fromholding such meetings. Further, while on the first day ofthe hearingBusinessManager Kaighn asserted that hecould locate such a proscription "given time enough to re-search the constitution and by-laws," that promise has notbeen fulfilled-notwithstanding the fact that the hearingcontinued into a second day and the further fact that Re-spondent has filed a most thorough brief in this matter.Nor has my independent review of Respondent's constitu-tion and bylaws disclosed the existence of a provision pro-hibitingmembers from conducting unofficial meetings.Therefore, it can hardly be found that the discipline in thiscase was imposed for violation of a valid internal rule ofRespondent.Beyond this factual matter of the existence of a rule pro-hibiting Respondent's members from participating in unof-ficialmeetings lies the ultimate question of whether labororganizationsmay impose a blanket prohibitionagainstsuch meetings. As stated above, Section 7 protects the rightof employees to question "the wisdom of their representa-tive" and to take "such steps as they deem necessary toalign their union with their position."Nu-Car Carriers, su-pra.Quite clearly this is a meaningless right if labor organi-zations are permitted to restrict or prohibit the vehicle, i.e.,meetings and assemblies of employees, for its exercise. Re-spondent is, of course, correct when it argues that the prin-ciple of majority rule is central to the policy, set forth inSection 1 of the Act, of "encouraging the practice and pro-cedure of collective bargaining...." SeeN.L.R.B. v. Al-hs-ChalmersManufacturing Company,388 U.S. 175, 180(1967). However, the principle of majority rule is not unbri-dled. "In vesting the representatives of the majority withthis broad power Congress did not, of course, authorize atyranny of the majority over minority interests."EmporiumCapwell Co. v. Western Addition Community Organization,420 U.S. 50, 54 (1975). Rather, a representative is free topromulgate a rule restricting minority activity only so longas that rule "reflects a legitimate union interest, impairs nopolicy Congress has embedded in the labor laws, and isreasonably enforced against union members who are freeto leave the union and escape the rule."Scofield v.NL.R.B.,394 U.S. 423, 430 (1969). It can hardly be main-tained with any degree of persuasion that a rule prohibitingmembers from meeting to attempt to generate support for aredirection in their representative's negotiating strategy isone which either reflects a legitimate union interest orwhich impairs no policy Congress has embedded in thelabor laws.Indeed, with respect to those policies embedded in thelabor laws, Congress "undertook in the 1959 Landrum-Griffin amendments, 73 Stat. 519, to assure that minorityvoices are heard as they are in the functioning of ademocratic institution."Emporium Capwell, supra.The 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt's reference to a "democratic institution" is most apt,for included in the 1959 amendments was Title I,bearingthe subchapter heading of "Bill of Rights of Members ofLabor Organizations." Section 101(a)(2) of that subchapterprovides: 4(2)Freedom of speech and assembly.Every mem-ber of anylabor organization shall have the right to meetand assemble freely with other members; and to expressanyviews,arguments,or opinions,-and to express atmeetings of the labor organization his views, uponcandidates in an election of the labor organization orupon any business properly before the meeting, sub-ject to the organization's established and reasonablerules pertaining to the conduct of meetings: Provided,that nothing herein shall be construed to impair theright of a labor organization to adopt and enforce rea-sonable rules as to the responsibility of every membertoward the organization as an institution and to hisrefraining from conduct that would interfere with itsperformance of its legal or contractual obligations.[Emphasis supplied.]In enacting this provision, Congress "was chiefly con-cerned with enabling members to confer outside regularmeetings for the purpose of discussing union affairs with-out fear of reprisal by union officials."Navarro v. Gannon,385 F.2d 512, 517 (C.A. 2, 1967), cert. denied 390 U.S. 989(1968). "The LMRDA of 1959 was designed to protect therights of union members to discuss freely and criticize themanagement of their unions and the conduct of their offi-cers."Salzhandler v. Caputo,316 F.2d 445, 448-449 (C.A.2, 1963), cert. denied 375 U.S. 946 (1963). See alsoGrandLodge of International Association of Machinists v. King, 335F.2d 340, 344 (C.A. 9, 1964),cert.denied 379 U.S. 920(1964).Moreover, the rights guaranteed by this provisionencompass the right of a member to meet with other mem-bers regarding dissatisfaction with the manner in whichtheir bargaining representative is handling negotiations forsettlementof a strike.Kuebler v. Cleveland Lithographers &PhotoengraversUnion Local 24-P, 473F.2d 359 (C.A. 6,1973).These rights are, of course, subject to some re-striction for the purposes specified in the proviso. But suchrestrictions may not be so stringent as to completely abro-gate the rights guaranteed. Consequently, Respondent can-not invoke the principle of majority rule to deprive theCharging Parties of their right to meet for the purpose of"questioning the wisdom of their representative" and toseek to take "such steps as they deem necessary to aligntheir union with their position."Nor can Respondent raise the proviso to Section8(b)(1)(A) as a shield against the exercise of the Board'sauthority in this matter. It is, of course, correct, as a gener-al proposition, that in enacting Section 8(b)(1)(A), ". . .Congress did not propose any limitations with respect tothe internal regulations to affect a member's employmentstatus."Allis-Chalmers, supra,388 U.S. at 195. However, indetermining whether a rule promulgated by a labor organi-zation isvalid, "if the rule invades or frustrates an overrid-14Labor-Management Reporting and DisclosureAct of 1959 (LMRDA),73 Stat 522, 29 U S C sec 411 (a)(2)ing policy of the labor laws the rule may not be enforced,even byfine or expulsion,without violating Sec. 8(b)(1)."Scofield, supra,394 U.S. at 429. In such circumstances, therule ceases to affect only matters internal to the labor orga-nization. Thus, a violation of Section 8(b)(1)(A) has beenfound where a labor organization restrains and coercesmembers "in the exercise of their privilege to question thewisdom of their Union as their representative...."Road-way Express, supra.Moreover, as "the Board is chargedwith considering the full panoply of congressional laborpolicies in determining the legality of a union fine,"ithasfound violations of Section 8(b)(1)(A) where unions havedisciplined members for exercising rights guaranteed themunder the LMRDA.Carpenters Local Union 22, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (Graziano Construction Company),195NLRB 1, 2(1972); see alsoThe Buffalo Newspaper Guild, Local 26,AmericanNewspaper Guild, AFL-CIO-CLC (Buffalo Couri-er-Express, Inc.),220 NLRB 79 (1975).Therefore,not only did no rule exist prohibitingRespondent's members from convening unofficial meet-ings, but even had such a rule existed,Respondent's disci-plinary action against the Charging Parties would violateSection 8(b)(1)(A) both because it restrained and coercedthem in their Section 7 right to question the wisdom oftheir representative and to pursue a course designed toalign their representative with their position and, also, be-cause it restrained and coerced them in the exercise ofrights guaranteed them by the LMRDA.Respondent, however, makes several additional argu-ments which, in effect, are directed to the circumstancessurrounding the meeting which the Charging Parties ar-ranged. First, Respondent challenges Campbell's motiva-tion for his conduct by pointing to certain testimony indi-cating that much of his dissatisfaction arose from his viewthat he, personally, would derive minimal, if any, benefitfrom the improvements in terms and conditions of employ-ment sought by Respondent, although those improvementsmight be beneficial to other employees in the unit. Howev-er,most concerted activity is conducted by employees whohave a personal stake in the correction of the conditionwhich led them to engage in that activity. To strip them ofprotection for that reason alone would clearly be repug-nant to the purposes and policies of the Act. Rather, thefocal point for inquiry in this type of case is the nature ofthe activity in which employees engage. Indeed, Respon-dent imposed disciplinarymeasuresupon the ChargingPartiesbecause of the nature of their activity-for whatthey did; not for what any of them may have thought.Thus, their subjective motivation need not be evaluated solong as their activities enjoy protection under the Act. Ev-erhart Steel Construction Company, Inc.,214 NLRB 509(1974).Second, Respondent argues that its disciplinary actionwas proper because the Charging Parties' conduct had theeffect of misleading other members into the belief that theMay 14 meeting was being sponsored by Respondent. It is,of course, true that the Charging Parties made efforts topublicize the meeting.However,statements made duringthe course of protected activity lose their protection only ifit is shown that they were "deliberately or maliciously OPERATING ENGINEERS LOCAL 400603false."SeeOwens-CorningFiberglasCorporationv.N.L.R.B.,407 F.2d 1357, 1365 (C.A. 4, 1969);Texaco, Inc.v.N.L.R.B.,462 F.2d 812, 814-815 (C.A. 3, 1972). Thus,Respondent's argument poses the issue of whether theCharging Parties acted in a manner constituting a deliber-ate or malicious effort to mislead other members into be-lieving that the meeting was to be conducted underRespondent's sponsorship. Campbell, the leading propo-nent on this effort, appeared sufficiently perceptive to haveappreciated that such a falsehood would have extremelyshort-term value to the Charging Parties' objective of gen-erating support to effect a change in Respondent's officialbargaining position-such a falsehood might lead membersto attend but their anger and revulsion at being deceivedwhen they learned, as they quickly would, that the meetingwas not being sponsored by Respondent would undoubt-edly lead many, if not most, of them to oppose the Charg-ing Parties' effort. Consequently, the Charging Parties hadno motive for misrepresenting that the meeting was beingcalled by Respondent.Moreover, the Charging Parties' conduct does not dis-close evidence sufficient to conclude that they were delib-erately or maliciously attempting to portray the meeting asbeing one which Respondent was convening. While Camp-bell chose to hold it at the civic center, where Respondenthad once regularly held meetings, there is no evidence thathe selected this site in an effort to mislead outsiders regard-ing the meeting's sponsorship and, in addition, the expla-nation which he advanced to the inquiring civic center offi-cials ("we wanted to have an open discussion amongstsomeinterested members of Local 400" in order "to dis-cussUnion proposals, contract proposals, and see if wecould come up with some different views.") hardly depictsthe meeting as one that Respondent would be interested inconducting. Similarly, in speaking both with Berryman ofKMON and with Stewart of KRTV, Campbell's commentsmade it evident that it was not Respondent who was ar-ranging for the meeting. Thus, Berryman was told byCampbell that "he was not happy with the pressreleasesand with the information being given to the union mem-bership and that he would like to have an open discussionwith the members. .." And, Campbell told Stewart spe-cifically that the meeting was an "unofficial gathering."Further, the wording of the "Community Bulletin Board"announcement does not represent the meeting as one beingconvened by Respondent, although it does inviteRespondent's members to attend. 15Only the testimony of Tribune advertising departmentemployee Tuss appears to have linked Campbell's effortsto arrange this meeting with Respondent. She testified that15 In resolving this issue, I attach no weight to Donahue's testimony re-garding the nature of "Community Bulletin Board" announcements It wasapparent that this policy was both informal and flexible-it did not pre-clude dissident members of a group from having their appeals to othermembers oftheir group aired on the program Moreover, there is no evi-dence that the Charging Parties were aware of any restrictions on announce-ments broadcast on the program Thus, the evidence does not support aninferencethat by utilizing the "Community Bulletin Board," on which an-nouncementswere confined to organizations, Campbell demonstrated thathe had been attempting to portray the meeting as one which was sponsoredby an organization, i e , Respondenther renewed request for Campbell's name had led him toreply "Well, it is for the Operating Engineers" and, further,that when she had asked if it was "out of the Helena of-fice,"he had responded in the affirmative. This inter-change does make it appear that Campbell was portrayingthe meeting as one sponsored by Respondent and such aninference is buttressed by the use of Respondent's nameand address in the customer blanks on the carbon of thecopy given to Campbell, as well as by the title "LOCAL 400OPERATING ENGINEERS" appearing above themessage in theadvertisement. Yet, such a misrepresentatior by Campbellwould be clearly contrary to all of his other conduct in thismatter. At no other time did he even infer to any otherwitness that the meeting was one sponsored by Respon-dent. As found above, such a misrepresentation would beat odds with his motivation in seeking to hold themeeting.Furthermore, at no point did Respondent produce anymember to testify that Campbell, or the other two Charg-ing Parties, had said that Respondent was conducting themeeting. In fact, the only employee called as a witness byRespondent gave hearsay testimony concerning what asecretary had said to him about the meeting. Even thishearsay testimony does not attribute sponsorship of themeeting to Respondent, for that employee, Moltzan,testi-fied that the secretary has said that the Employer was theparty who was calling the meeting. In these circumstances,Tuss' testimony concerning what Campbell said and did onMay 13 is so divorced from his words and acts on otheroccasions as to warrant closer inspection of her testimony.Tuss impressedme asbeing sincere, but not altogetherknowledgeable in the area of labor-managementrelations.This unfamiliarity may have produced confusion based onthe dual use of the term "operatingengineer"-that is,both to denote the organization which is Respondent and,also, to denote, as Bosh acknowledged, the employees whoperformed a specific type of work and who were membersof Respondent. When the term is written, it is, of course,easy to distinguish the intended meaning through the useof initial capitals when referring to Respondent. Spoken,however, the distinction is not so easily discerned and alistenermust rely on the context to discern whether thespeaker is referring to the organization or to its members.Bearing this distinction in mind, we now turn to Tuss' testi-mony concerning her conversation with Campbell onMay 13.As illustrated by the fact that he did not leave his nameat the civic center and by the further fact that he was reluc-tant to give his name when first requested to do so by Tuss,Campbell did not want to be identified, personally, onMay 13 in connection with the meeting. This reluctanceundoubtedly prevailed when Tussagainasked forhis nameand Campbell's response ("Well, it is for the OperatingEngineers") can be construed as a further attempt at avoid-ance by substituting, as an answer, the identity of the audi-ence to whom his advertisement was to be directed-"Well, it is for the operating engineers." Such a conclusionis not undermined by his agreement with Tuss'suggestionthat the address was Helena. There were two locals ofRespondent's International body in Montana. Apparentlyonly the local headquartered in Helena (Respondent) wasinvolved in the particular negotiations with Respondent 604DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich concerned the Charging Parties. As the unit wasbroad in scope, Campbell was attempting to reach allmembers affected by the negotiations; not simply those inGreat Falls where the Tribune is published Viewed in thislight, there is no misrepresentation in Campbell's com-ments to Tuss-he was attempting, through his advertise-ment, to reach all operating engineers in all districts of theHelena local.Neither the customer blanks on the classified order northe title Tuss placed on the advertisement would diminishthis construction of the conversation. So apparently insig-nificant was receipt of the classified order to Campbell thathe had no recollection of having received it. His concernon May 13 had, of course, been with placing his advertise-ment and with paying for it. All else was ancillary andsuperfluous. Thus, it would not have been unreasonable forhim to simply ignore all other facets of the transactiononce his purpose, publication of his message, had been ac-complished.Moreover, there is nothing in the headingwhich Tuss prepared that indicated that a reasonable per-son, upon reading that heading, would necessarily be ledautomatically to conclude that the message was sponsoredby Respondent. It is equally reasonable to conclude, as Ibelieve Campbell did, that the heading reflects the audi-ence to whom the message is directed-operating engineerswho are members of Respondent. In these circumstances,though the events and words could reasonably have meantthat the transaction was being sponsored by Respondent,there is nothing which mandates that this is the only con-struction that can be placed upon the events at the Tri-bune. Nor is there anything which precludes an equallyvalid inference, consistent with Campbell's other conducton May 13 and 14, that Campbell was speaking with refer-ence to the audience to whom his appeal was directedwhile Tuss understood him to mean the sponsor on whosebehalf the advertisement was being placed and who wasconducting the meeting.Even, however, if it were found that for some unexplain-able reason, Campbell suddenly had decided to shift direc-tion and to misrepresent to Tuss the sponsorship of themeeting, his activity would still be protected. The issue iswhether the Charging Parties deliberately misled othermembers into believing that Respondent had called themeeting.The advertisement was never published and thereis no evidence that Tuss ever communicated the substanceof her conversation with Campbell to any member of Re-spondent. There is no evidence that Campbell, Blatter, orBurkland ever made statements similar to those made byTuss to any other person, including Respondent's othermembers. Nor is there evidence that these three ChargingParties could reasonably foresee that their publication ofthemeeting would be misconstrued and that membersmight conclude that it was Respondent which was conven-ing the meeting. The Charging Parties are employees-notlawyers or semanticists. Other crafts were simultaneouslyengaged in negotiations. Two of those other crafts werealso engaged in a strike. Respondent's members admittedlyused the term "operating engineers" to describe them-selves. Respondent is not the only Operating Engineers lo-cal in Montana. In these circumstances, it is difficult toconceive of any other manner in which the Charging Par-ties could reasonably have phrased their announcements toreach the intended listeners in a simple and economicalmanner. Nor is it reasonable or realistic to conclude thatthey could have foreseen that their appeal would generatea dual interpretation and that members would construe itas one made by Respondent. Therefore, I find that theannouncements which reached Respondent's memberswere not deliberately or maliciously intended to portraythemeeting as one being convened by Respondent. Anyconfusion which resulted was simply an inadvertant effectof efforts to reach a specific audience, employing a com-monly used descriptive phrase.Respondent's third argument to support its contentionthat the circumstances of this case justify its disciplinaryaction is based upon the effect which that meeting hadupon subsequent negotiations in which the Association ad-vanced the May 14 meeting as a weapon to challenge thedepth of employee support for Respondent's bargainingposition. However, there is no evidence that the ChargingParties intended such a result and the Regional Directorfor Region 19 refused to proceed on Respondent's chargethat there was employer sponsorship of the meeting. Thereis,accordingly, no evidence showing any direct relation-ship between the Association and the ChargingParties'meeting. It is, of course, clear that a labor organization"has a legitimate interest in presenting a united front on... issues and in not seeing its strength dissipated and itsstature denigrated by subgroups within the unit...." Em-porium Capwell, supra,420 U.S. at 70. Thus, the Act doesnot protect minority groups of employees who attempt "tousurp the functions" of their bargaining representative.Dazey Corporation,106 NLRB 553, 554(1953); see alsoFarmersUnionCooperativeMarketing Association,145NLRB 1 (1963). Here, however, the Charging Parties' ob-jective was to ascertain if there was support for their posi-tion and then to work through Respondent's procedures,by means of a second strike vote, in an effort to make theirposition the official position of Respondent. There is noevidence that any of the Charging Parties intended to usethe May 14 meeting as a vehicle for usurping the functionsof Respondent or as a basis for attempting to deal directlyeither with the Association or the Employer. Their appealwas directed exclusively to other employees and, so far asthe record discloses, ceased when it became evident thatthere was no significant support for their position. That theAssociation saw fit to seize upon that meeting is no more,accordingly, than an unintended effect of the exercise ofrights guaranteedby the Act.It cannot serve to divest theCharging Parties of rights to which they are entitled.Finally,Respondent asserts that it was justified in dis-ciplining the Charging Parties due to the manner in whichthe meeting was conducted and the unrest created by theCharging Parties' efforts to advance a view contrary to thatof the majority of Respondent's members. This reason forRespondent's disciplinary action is reflected by the twoprovisions in Respondent's constitution under which thediscipline was imposed(see In.6 supra,italicized sections).Undoubtedly the Charging Parties' views were not popularand they may not have been based upon as much informa- OPERATING ENGINEERS LOCAL 400605tionas studious attendance at Respondent'smeetingswould have provided. Yet, the purpose for protecting as-sembly and expression of minority views under the Act isto assurethat those views can be heard and, if persuasive,that they can become the views of the majority. Thus, inreferring to LMRDA, Section 101(a)(2), the SuperemeCourt has pointed out that its purpose is "to assure thatminority voices are heard as they are in the functioning ofa democratic institution."Emporium Capwell, supra.Ofcourse, not all of the rights in the bill of rights of membersof labor organizations can be equated to those provided bythe Constitution. Yet, the right to express dissenting viewsfreeof discipline because of their unpopularity and be-cause of the rancor which they engender in other memberscan be applied in a fashion which, at least, parallels that ofa democraticinstitution.That being so, Respondent's argu-ment that it had the right to discipline the Charging Partiesbecause of the dissension which their views created is bestanswered by the admonition inTerminiello v. Chicago,337U.S. 1, 4 (1949):[A] function of free speech under our system of gov-ernmentis to invite dispute. It may indeed best serveits high purpose when it induces a condition of unrest,creates dissatisfaction with conditions as they are, orevenstirs people to anger. Speech is often provocativeand challenging. It may strike at prejudices and pre-conceptions and have profound unsettling effects as itpresses for acceptance of an idea. That is why freedomof speech . . . is . . . protectedagainstcensorship orpunishment, unless shown likely to produce a clearand present danger of a serious substantive evil thatrisesfar above public inconvenience, annoyance, orunrest... .Here there has been no showing of such great unrest thatthere was danger of a riot. Kaighn made that assertion, buthe had not attended the meeting and there was no evidenceto support his assertion that the unrest had reached thatlevel. Indeed, had there been a riot, I doubt that Respon-dent would be the proper organization to impose disciplinefor such conduct or that the Charging Parties should be thepersons disciplined for the hostile actions of those who dis-agreed with their views. Similarly, discipline cannot be just-ifiedfortheChargingParties'effortstoexcludeRespondent's officials from the meeting, since they had theright, free of surveillance, to attempt to achieve support fortheir views on Respondent's bargaining strategy. SeeTheE. W. Buschmar Company, Incorporated,153NLRB 699,711 (1965).Therefore, I find that Respondent did violate Section8(b)(1)(A) by directing the Charging Parties to appear be-fore the executive board, by informing them that they wereto stand trial, by directing them to appear for trial on July17, and by finding them guilty and disciplining them forconducting a meeting to question the wisdom of their bar-gaining representative and to attempt to engender supportto persuade Respondent to change its bargaining strategy.Accordingly, I deny Respondent's motion to dismiss thecomplaint for failure to state a cause of action cognizableunder the Act.BWhether the Complaint must be Dismissed Because theCharging Parties Failed to make anEffort to "exhaustreasonable hearing procedures"Established by Respondentor Becausethe EmployerFinanced,Encouraged, orParticipated in the Filingof the ChargeRespondent argues that as the Charging Parties seek toinvoke LMRDA, Section 101(a)(2) to support their chargein this matter, so also are they subject to the restrictionswhich Congress has imposed upon personsseeking reliefunder that provision. In this respect, Respondent points totwo provisos in LMRDA, Section 101(a)(4), 73 Stat. 522,29 U.S.C. Sec. 411(a)(4), which it contends mandate dis-missalof the complaint:Provided,That any such member may be required toexhaust reasonable hearing procedures (but not to ex-ceed a four-month lapse of time) within such organiza-tion, before instituting legal or administrative proceed-ings againstsuch organizations or any officer thereof:And provided further,That no interested employer oremployer association shall directly or indirectly fi-nance, encourage, or participate in, except as a party,any such action, proceeding, appearance, or petition.The first point to be made with respect to Respondent'scontentions based upon these provisos is that I have founda violation of Section 8(b)(1)(A) on two theories-first,that the Charging Parties enjoyed the right to conduct theMay 14 meeting under Section 7 of the Act,Roadway Ex-press, Inc., supra,and second, that they enjoyed the right tohave sucha meetingunder LMRDA, Section 101(a)(2) asprotected by the Act. Even, therefore, should these twoprovisos be fully applicable to bar the Charging Partiesfrom proceeding under the second theory, they would notoperate to preclude them from relief under the theory ofRoadway Express.Second, while article XVII, section 4, of Respondent'sconstitution restricts the right of members to resort to theBoard's processes without first resortingto internal reme-dies for a 4-month period, Section 10(a) of the Act providesspecifically that the Board's power to prevent unfair laborpractices "shall not be affected by any other means of ad-justment or prevention that has been or may be establishedby agreement, law, or otherwise." Thus, Respondent maynot invoke its own constitution to restrict the ChargingParties'accessto the Board. Though the Board has formu-lated a doctrine of deferral under certain circumstances inCollyer InsulatedWire, A Gulf and Western Systems Co.,192 NLRB 837 (1971), that doctrine is not applicable hereas there has been no showing that the issue of Respon-dent's discipline of members is cognizable under its con-tract with the Association,Joseph T. Ryerson & Sons, Inc.,199 NLRB 461, 462 (1972);Reapp Typographic Service Inc.,204 NLRB 792, fn. 2 (1973), or that Respondent's agree-ment with the Association provides for arbitration which isbinding upon all parties. SeeUnited Steelworkers of Ameri-ca, AFL-CIO and its Local No. 4454 (Continental Can Com-pany, Inc.),202 NLRB 652, 654 (1973);Tulsa-WhisenhuntFuneral Homes, Inc.,195 NLRB 106, fn. 1 (1973). Beyond 606DECISIONSOF NATIONALLABOR RELATIONS BOARDthis, the first proviso in LMRDA, Section 101(a)(4) cannotbe invoked to preclude the Board from considering a viola-tion predicated on LMRDA, Section 101(a)(2). Such a re-sult has been foreclosed inN.L.R.B. v. Industrial Union ofMarine & Ship Workers,391 U.S. 418, 426 (1968):second provisotoLMRDA,Section 101(a)(4)was de-signed to preventTherefore, I deny Respondent's motion to dismiss thecomplaint under the provisos to LMRDA, Section101(a)(4).We conclude that "may be required" is not a grantof authority to unions more firmly to police theirmembers but a statement of policy that the public tri-bunals whose aid is invoked may in their discretionstay their hands for four months, while the aggrievedperson seeks relief within the union.As stated above, the Board has not adopted a policy ofdeferral for exhaustion of internal remedies in these situa-tions. Consequently, the first proviso of LMRDA, Section101(a)(4) may not be invoked, notwithstanding a labor or-ganization'sprovision for internal review of disciplinaryaction, to preclude resort to the Board's processes wheredisciplinary action violates Section 8(b)(1)(A).Finally, LMRDA, Section 603(b), 29 U.S.C. Sec. 523(b)provides: "Nothing containedin titlesI ... of this Act,shall be construed to . . . affect the rights of any personunder the National Labor Relations Act." Consequently,even if the Employer had financed, encouraged, or partici-pated in the filing of the charge in this matter, no motion todismiss could be granted on the basis of the second provisoto LMRDA,Section 101(a)(4).Adamszewski v. Local Lodge1487, 1AM,496 F.2d 777, 784-785 (C.A. 7, 1974), cert de-nied 419 U.S. 997 (1974). Beyond this, the purpose of thisproviso is "to protect unions from harassing litigation andillegalmanagement interference with their internal dis-putes with dissident workers"UA W v. National Right toWork,366 F.Supp. 46 (D.D.C., 1973). Here, Hilde didnothing more than respond to an employee's inquiry re-garding reputable counsel, offer to permit that employee toride along on a business trip which would take Hilde to thevicinity of the attorney's office, and wait while that em-ployee conferred with the attorney. At no point is there anyevidence that Hilde encouraged Campbell to select Rob-inson as counsel or to ride to Butte to meet with Robinson.One might question the propriety of Hilde's and Blossom'spresence during Campbell's conference with Robinson, butthere is no evidence that Hilde or Blossom acted in a man-ner that would constitute encouragement or that they par-ticipated in the conference concerning Campbell's problemto any degree. Indeed, it appears that Hilde's presence wasoccasioned by no more than his need to wait for Campbellto complete his discussion so that he could drive Campbellback to Great Falls. Quite clearly, it would not be reason-able to have required Hilde to abandon Campbell in Buttelate in the afternoon.Beyond these acts, for the most part simple courtesies,there is no evidence that the Employer had any contactwith the processing of the charge in the instant case. Nor isit likely that such evidence would exist for this matter wasfully investigated in Case 19-CA-7297. Consequently, Ifind that Hilde's simple amenities,de minimisin impact, donot constitute the type of conduct rising to the stature of"harassing litigation and illegal management interferencewith . . . internal disputes with dissident workers" that theTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the Employer's operations described insection A,above,have a close,intimate,and substantialrelationship to trade,traffic, and commerce among the sev-eral States and tend to lead, and have led, to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.InternationalUnion of Operating Engineers Local400, AFL-CIO is a labor organization within the meaningof Section 2(5) of the Act.2.Hilde Construction Companyisan employer withinthemeaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.3.By directing Duwain Campbell, DarrellBlatter, andJack Burkland to appear before its executive board; byinforming these three employees that they were to standtrial;by directing them to appear for trial on July 17 andby finding them guilty and disciplining them for conduct-ing a meeting to question the wisdom of their bargainingrepresentative and to attempt to engender support to per-suade Respondent to change its bargaining strategy; Re-spondent has restrained and coerced Campbell, Blatter,and Burkland in the exercise of rights guaranteed in Sec-tion 7 of the Act, in violation of Section 8(b)(1)(A) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in and is engag-ing in certain unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and that itshall take certain affirmative action designed to effectuatethe policiesof the Act.Having found that Respondent unlawfully fined DuwainCampbell, Darrell Blatter, and Jack Burkland $400 eachbecause of their protected concerted activity, I shall recom-mend that Respondent rescind those fines, that all refer-ences and other evidence in Respondent's records and filesrelating to the proceeding against them be expunged, andthat they be reimbursed for any sums paid toward saidfines with interest thereon at the rate of 6 percent per an-num from the time said sums were paid.Carpenters LocalUnion No 22, supraIn addition, the General Counsel hasrequested that such other reliefas isjust and proper be OPERATINGENGINEERSLOCAL 400607granted. Campbell, at least, was directed, as part of theunlawfully motivated disciplinary action imposed, to at-tend the next six regular meetings conducted by Respon-dent. This had the possible effect of precluding him fromworking on those six occasions and, consequently, possiblydepreived him of earnings. Accordingly, I shall recom-mend that Campbell, as well as Blatter and Burkland, ifthey too were subjected to a similar penalty for which com-pliance caused them to lose earnings by having to misswork, be made whole for any loss of earnings suffered byreasonof Respondent's unlawfully motivated conduct ofrequiring that work be missed to attendmeetings,with thebackpay to be computed on a quarterly basis, making de-ductions for interim earnings, and with interest to be paidat the rate of 6 percent per annum. F.W. Woolworth Com-pany,90 NLRB 289 (1950);Isis Plumbing & Heating Co.,138NLRB 716 (1962), enforcement denied on differentgrounds 322 F.2d 913 (C.A. 9, 1963).Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:tice, on forms provided by the Regional Director for Re-gion 19, after being duly signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(d)Forward signed copies of said notice to Regional Di-rector for Region 19 for posting by employer-members ofMontana Contractors Association, Inc., a chapter of theAssociated General Contractors of America, whose em-ployees are represented by Respondent and whose opera-tions are encompassed by the heavy construction contractwith Respondent, if willing, at their constructionsites inthe State of Montana, at locations where notices to em-ployees are customarily posted.(e)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.ORDER 16Respondent, International Union of Operating Engi-neersLocal 400, AFL-CIO, Great Falls Montana, its offi-cers, agents, and representatives, shall:1.Cease and desist from:(a)Directingmembers to appear before its executiveboard, informing members that they are to stand trial, di-recting members to appear for trial, and finding membersguilty and disciplining them because of their lawful activi-tiesin questioning the wisdom of their bargaining represen-tative and in attempting to engender support to persuadetheir bargaining representative to change its bargainingstrategy.(b) In any like or related manner restraining and coerc-ing members in the exercise of rights guaranteed them inSection 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Revoke and rescind the fines levied upon DuwainCampbell, Darrell Blatter, and Jack Burkland because oftheir activities of questioning the wisdom of their bargain-ing representative and of attempting to engender supportto persuade their bargaining representative to change itsbargaining strategy and reimburse them in the manner setforth in the section hereinabove entitled "The Remedy."(b)Completely expunge and excise from its records allreference and other evidence in its files to fines, mandatoryattendance at meetings, and threats to impose fines andmandatory attendance at meetings for Duwain Campbell,Darrell Blatter, and Jack Burkland because of their activityin questioning the wisdom of the bargaining representativeand in attempting to engender support to persuade theirbargaining representative to change its bargaining strategyand notify each of them, in writing, of such action.(c)Post at its Helena, Montana, and at any office whichitmay maintain at Great Falls, Montana, copies of theattached notice marked "Appendix." 11 Copies of the no-16 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT direct you to appear before our execu-tive board, inform you that you are to stand trial, di-rect you to appear for trial or find you guilty and dis-cipline you because you question our wisdom orbecause you attempt to seek support from other mem-bers to persuade us to change our bargaining strategy.WE WILL NOT fine or threaten to fine you or directyou to miss work to attend our meetings because youquestion our wisdom or because you attempt to seeksupport from other members to persuade us to changeour bargaining strategy.WE WILL revoke and rescind all fines levied uponDuwain Campbell, Darrell Blatter, and Jack Burklandbecause they questioned our wisdom and attempted togain support of other members to persuade us tochange our bargaining strategy.WE WILL reimburse Duwain Campbell, Darrell Blat-ter, and Jack Burkland for any sums paid toward fineslevied upon them and for any loss of pay which theysustained due to our direction that they attend our 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings becausetheyquestioned our wisdom and at-tempted to gain support of other members to persuadeus to change our bargaining strategy,with interest atthe rate of 6 percent per annum from the dates whensaid fines were paid and when said losses of pay oc-curred.WE WILL completely expunge and excise from ourrecords all reference and other evidence in our files tofines,mandatory attendance at meetings,and threatsto impose fines and mandatory attendance at meetingsfor Duwain Campbell, Darrel Blatter, and Jack Burk-land because they questioned our wisdom and at-tempted to gain support of other members to persuadeus to change our bargaining strategy, and will notifythem, in writing, that such action has been taken.INTERNATIONALUNION OFOPERATING ENGINEERSLOCAL 400, AFL-CIO